           Case 4:20-cv-00983-JM Document 9 Filed 08/24/20 Page 1 of 6



                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

PULASKI COUNTY, et al.                                           PLAINTIFFS

v.                              CASE NO. 4:20-cv-983-JM

WALMART, INC., et al.                                            DEFENDANTS

     RESPONSE TO MOTION FOR ENLARGEMENT OF TIME TO MOVE,
        ANSWER OR OTHERWISE RESPOND TO THE COMPLAINT

      Comes now the Plaintiffs, Pulaski County, AR and Jefferson County, AR, by

and through their attorneys, McDaniel, Wolff & Benca, PLLC, and for their Response

to Motion for Enlargement of Time to Move, Answer or Otherwise Respond to

Complaint, do state:

      1.     On the basis of a meritless removal to this court of a state court case

requesting relief solely based on state law, Walmart requests an indefinite extension

of time to respond to the Complaint in this matter. Plaintiffs request that Walmart

be granted thirty (30) days within which to respond to the Complaint.

      2.     Pulaski and Jefferson Counties have sued Walmart for its unrestrained

distribution of opioid medications into Arkansas which, in turn, has caused these

counties to take extraordinary steps to address the collateral damage from Walmart’s

pursuit of profits over people, its ignoring the massive addiction problem it was

helping to create, and its expectation that local governments would clean up the

public health emergency it fomented.

      3.     The Counties filed this suit to have Walmart contribute to cleaning up

the public health emergency that Walmart helped create.

                                         1
           Case 4:20-cv-00983-JM Document 9 Filed 08/24/20 Page 2 of 6



      4.     Multiple States, counties, and cities across the United States have filed

similar lawsuits against opioid manufacturers, distributors, and retailers because the

problems they created are so extensive. There is a Multi-District Litigation (“MDL”)

in the Northern District of Ohio where many of these cases have gone to a holding

pattern while bellwether cases are tried. In a great many cases, defendants have

attempted what Walmart attempts here: to remove state court cases to the MDL so

that justice may be delayed indefinitely.

      5.     District Courts have uniformly denied removal and remanded cases

when, as here, the Complaint is dependent on state law not federal law for decision.

Plaintiffs, today, are filing a Motion to Remand to State Court providing the Court

with many (but not all) of those cases. Plaintiffs are also requesting expedited review

so that their citizens will not have to wait in the long line at the MDL court for that

Court to reach the same conclusion that it has in many other similar cases: removal

is inappropriate, and remand is necessary. See In re Nat’l Prescription Opiate Litig.,

2019 WL 180246, 1:18-op-46311-DAP (filed 1/14/2019).

      6.     In the cited case, Walgreens (a fellow opioid retailer to Walmart)

removed a lawsuit by the Commonwealth of Kentucky that made substantially

similar allegations against Walgreens to the claims that Plaintiffs have made against

Walmart here. Like Kentucky, Pulaski and Jefferson Counties have prayed for relief

based solely on state law. Like Kentucky, all of the counts for legal liability depend

on state law. There, “despite the clearly state-law specific character of Kentucky’s

allegations, Walgreens removed Kentucky’s case . . . based on federal question



                                            2
            Case 4:20-cv-00983-JM Document 9 Filed 08/24/20 Page 3 of 6



jurisdiction pursuant to 28 U.S.C. §§ 1441 and 1331.” In re Nat'l Prescription Opiate

Litig., No. 1:17-MD-2804, 2019 WL 180246, at *1 (N.D. Ohio Jan. 14, 2019).

      7.      Walgreens removed that case on July 18, 2018. It took months however,

before Judge Polster could address Kentucky’s Motion for Remand. His final decision

issued on January 14, 2019.

      8.      Like Walgreens, Walmart has argued that because the Complaint

discusses the Federal Controlled Substances Act (“FCSA”) plaintiffs could have

originally brought their state law claims in federal court. Following four other cases

that rejected similar arguments, Judge Polster rejected Walgreens arguments and

remanded the case to state court. This capped a six-month delay.

      9.      Walmart’s meritless removal should fare no better here. The citizens of

Pulaski and Jefferson County should not have to wait months to start litigating this

case against one of the world’s largest corporations that dumped opioids on this state.

      10.     Kentucky had the benefit in the MDL of Judge Polster’s agreement to

consider Motions to Remand filed by attorneys general in State cases. However, he

has no such policy for city or county cases. That means that if this case is transferred

to the MDL, there is no process in place to address these motions to remand and the

cities and counties stuck there are on indefinite hold waiting for a ruling on motions

that are not even scheduled to be heard. Once they are scheduled, this case likely will

be at the back of the line.

      11.     Walmart argues that it is more efficient for this case to be absorbed in

the Federal MDL and sit indefinitely there. It is a waste of judicial resources to take



                                           3
            Case 4:20-cv-00983-JM Document 9 Filed 08/24/20 Page 4 of 6



a state law case and punt it to the Federal MDL where it may sit for months if not

years waiting on one judge to make decisions in thousands of cases. Then months or

possibly years later, it will drop back to state court for Walmart to then file an Answer

or a Motion to Dismiss. The people of Pulaski and Jefferson Counties deserve better.

      12.     Walmart complains about having to do extra work in drafting its

Motion to Dismiss because it is unsure which forum it may end up in. Walmart and

one of the largest law firms in the world (Jones Day) are certainly able to answer or

move to dismiss the Complaint within 30 days from when its answer or motion was

due. Superior to Walmart’s desire for delay is the right of the people of Pulaski and

Jefferson County to timely adjudication of their claims.

      13.     This Court is certainly able to address the issues the Motion to

Remand. Doing so would assist the MDL in addressing a long list of cases that are

currently waiting adjudication. To the extent there is a concern about “uniformity”

of decision, Judge Polster has issued rulings on motions to remand in cases with

States as plaintiffs. This Court will have the benefit of those decisions. Walmart’s

doubts about the Court’s consistency are unfounded. Moreover, the Court will have

the benefit of multiple, consistent decisions from the district courts that have not

sent cases to the MDL for decision.

      14.     The Court should be aware that the Counties served discovery on the

Walmart defendants on August 5, 2020. Responses are currently due on September

4, 2020. Under no theory is judicial economy served by giving defendants in a state




                                           4
            Case 4:20-cv-00983-JM Document 9 Filed 08/24/20 Page 5 of 6



court case based on state court claims and indefinite extension of time to respond to

discovery requests.

      15.     Pulaski and Jefferson Counties request this Court’s assistance in

deciding the motion to remand so that their state court claims can be addressed in a

reasonable amount of time.

      WHEREFORE the Plaintiffs pray that the Motion for Enlargement of Time to

Move, Answer or Otherwise Respond to the Complaint filed herein be denied, that

Walmart be allowed an additional thirty days to respond to the Complaint, for costs,

for attorneys’ fees, and for any and all other just and proper relief to which these

Plaintiffs may be entitled.




                                               Respectfully Submitted,

                                               Scott Richardson, Bar # 2001208
                                               Dustin B. McDaniel, Bar # 99011
                                               McDaniel, Wolff, & Benca PLLC
                                               1307 West 4th St.
                                               Little Rock, AR 72201
                                               501.954-8000
                                               dmcdaniel@mwbfirm.com
                                               scott@mwbfirm.com

                                               Counsel for Pulaski County, Arkansas
                                               and Jefferson County, Arkansas

                                               Linda Singer
                                               (Pro Hac Vice to be submitted)
                                               Elizabeth Smith
                                               (Pro Hac Vice to be submitted)
                                               Sara Aguiñiga
                                               (Pro Hac Vice to be submitted)

                                           5
Case 4:20-cv-00983-JM Document 9 Filed 08/24/20 Page 6 of 6



                                 MOTLEY RICE LLC
                                 401 9th Street NW, Suite 1001
                                 Washington, DC 20004
                                 Tel: (202) 849-4965
                                 Fax: (202) 386-9622
                                 lsinger@motleyrice.com
                                 esmith@motleyrice.com
                                 saguiniga@motleyrice.com

                                 Counsel for Pulaski County, Arkansas
                                 and Jefferson County, Arkansas




                             6
